t c memo united_states tax_court john sann and marianne sann et al petitioners v commissioner of internal revenue respondent docket nos filed date stuart a smith and david h schnabel for petitioners louise r forbes paul colleran gary s gross mary p hamilton and william t hayes for respondent cases of the following petitioners are consolidated for opinion john sann and marianne sann docket nos and laurence m addington docket nos and and david m cohn docket nos and contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships dollar_figure c richard roberts dollar_figure d guy b maxfield dollar_figure e petitioners and their introduction to the partnership transactions dollar_figure john and marianne sann dollar_figure laurence m addington dollar_figure david m cohn dollar_figure opinion dollar_figure a statute_of_limitations dollar_figure b sec_6653 a --negligence dollar_figure the private offering memoranda dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on an adviser dollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice dollar_figure b maxfield dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure c section 6659--valuation overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure d petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel recyclers in these cases are substantially identical to those considered in the provizer case in three notices of deficiency issued on date in docket no sann on date in docket no addington and on date in docket no cohn respondent determined the following deficiencies in and additions to petitioners' federal income taxes there were three separate trials for these cases the case sec_2 of john sann and marianne sann docket nos and were consolidated for the purposes of receiving certain testimony the same procedure was followed for the cases of laurence m addington docket nos and and the cases of david m cohn docket nos and additions to tax petitioners deficiency sec_6653 sec_6653 sec_6659 dollar_figure sann addington big_number dollar_figure cohn dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure percent of the interest payable with respect to the portion of the underpayment attributable to negligence the additions to tax determined under sec_6653 were calculated on the amount of dollar_figure in the sann case on the amount of dollar_figure in the addington case and on the amount of dollar_figure in the cohn case in another three notices of deficiency issued on date in docket nos and sann and addington respectively and on date in docket no cohn respondent determined the following deficiencies in and additions to petitioners' federal income taxes additions to tax petitioners deficiency sec_6653 sec_6653 sec_6659 sann addington cohn dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number percent of the interest payable with respect to the portion of the underpayment attributable to negligence the additions to tax determined under sec_6653 were calculated on the full amount of the deficiency in each case 2in the alternative to the sec_6659 addition_to_tax respondent determined an addition_to_tax under sec_6661 for substantial_understatement of liability respondent conceded the sec_6661 additions to tax in the respective posttrial briefs in each case in all six notices of deficiency respondent also determined that interest on the deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in the posttrial brief for docket no cohn respondent asserted a lesser sec_6659 addition_to_tax in the amount of dollar_figure we consider the sec_6659 addition_to_tax in docket no to be accordingly reduced on july and date respondent filed motions for leave to file amended answers in docket nos cohn and sann respectively this court denied both motions on date the parties in each of these cases filed substantively identical stipulations of settled issues concerning the adjustments relating to petitioners' participation in the plastics recycling program in general the stipulations provide petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 petitioners do not intend to contest the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' return petitioners however reserve the the stipulations of settled issues in both of the cohn cases and in the addington case for are written in the singular also the stipulations of settled issues filed in the cohn cases expressly refer to the sec_6659 addition_to_tax as an unresolved issue in the third stipulation finally the stipulation of settled issues in the cohn case for docket no expressly refers to foam recycling and jabrilach recycling instead of the plastics recycling program right to argue that the underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 and that the secretary should have waived the addition to the tax pursuant to sec_6659 in the stipulations of settled issues for docket nos cohn addington and sann petitioners also reserved the right to argue whether the respective assessments of tax and additions to tax for were barred by the statute_of_limitations long after the trials of these cases in each case petitioners filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule these motions were filed with attached exhibits during the last week of october and first week of date petitioners concurrently lodged with the court motions for decision ordering relief from the additions to tax for negligence and the increased rate of interest with attachments and memoranda in support of the motions subsequently respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda for reasons discussed in more detail subsequently in this opinion and also in farrell v commissioner tcmemo_1996_295 these motions shall be denied see also friedman v commissioner tcmemo_1996_558 jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 the issues remaining in these consolidated cases are whether the assessments for are time-barred whether petitioners are liable for the additions to tax for negligence under sec_6653 and and whether petitioners are liable for the additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' indirect investments in three limited_partnerships that leased sentinel expanded polyethylene epe recyclers empire associates empire plymouth equipment associates plymouth and foam recycling associates foam for convenience we refer to these partnerships collectively as the partnerships petitioners acquired their indirect interests in the partnerships through three other partnerships s h empire a tier of empire plymouth partners a tier of plymouth and jabrilach recycling a tier of foam the transactions involving the sentinel epe recyclers purportedly leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full no arm's-length negotiations for the price of the sentinel epe recycler took place between or among pi eci and f g corp all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased in the foam transaction such notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and up to the end of was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater empire and plymouth leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the empire and plymouth transactions differ from the underlying transactions in the provizer case in two respects the entity that leased the machines from f g corp and licensed them to fmec corp and the circumstance that seven machines were sold leased licensed and sublicensed by empire and plymouth foam leased four sentinel epe recyclers from f g corp but it did not license them to fmec instead in its fourth transaction foam entered into a 1-year consulting agreement with the president of pi john d bambara bambara who was to assist in the placement of the machines with end- users and a joint_venture agreement with pi for the further processing and sale of the output of the sentinel epe recyclers for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp or bambara and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b the partnerships empire plymouth and foam are new york limited_partnerships empire closed on date plymouth closed on date and foam closed on date foam is subject_to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 richard roberts roberts is the general_partner of each of the partnerships roberts also was the tax_matters_partner tmp for foam during and at all other times relevant hereto with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth and a 37-percent interest in taylor recycling associates burstein owns a 605-percent interest in empire and a 82-percent interest in jefferson recycling associates like empire and plymouth taylor recycling associates and jefferson recycling associates are partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the offering memoranda for empire plymouth and foam state that the general_partner will receive fees from those partnerships in the respective amounts of dollar_figure dollar_figure and dollar_figure in addition each of the offering memoranda provide that the general_partner may retain as additional compensation all amounts not paid as sales commissions or offeree purchaser representative fees according to the offering memoranda percent of the proceeds from each offering dollar_figure in the case of empire dollar_figure in the case of plymouth and dollar_figure in the case of foam was allocated to the payment of sales commissions and offeree purchaser representative fees consequently roberts was scheduled to receive a minimum of dollar_figure and up to a maximum of dollar_figure from the partnerships the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service the foam limited_partnership agreement provided that the dollar_figure fee was payable ten days after the closing the limited_partnership agreements for empire and plymouth provided that the fees of dollar_figure and dollar_figure respectively were payable ten days after the sentinel recyclers are delivered to a licensee thereof such amounts were essentially guaranteed because fmec and pi were committed to be licensees of the recyclers irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history the general_partner has no prior experience in marketing recycling_equipment and is required to devote only such time to the partnerships as he deems necessary the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist the foam offering memorandum also notes that since date pi has become a sublicensee of other sentinel recyclers and that it has encountered longer start-up periods than anticipated c richard roberts roberts is a businessman and the general_partner in a number of limited_partnerships that leased and licensed sentinel epe recyclers including empire plymouth and foam he also is a percent shareholder in f g corp the corporation that leased the recyclers to the partnerships from through the offering memoranda note that such purchase_price is the basis for computing the regular investment and energy tax_credits to be claimed by the partnership roberts maintained the following office address with raymond grant grant the sole owner and president of eci corp grant roberts investment banking tax sheltered investments fifth avenue suite new york new york grant was instrumental in the hiring of ulanoff as an evaluator of the plastics recycling transactions the two had met on a cruise roberts and grant together have been general partners in other investments prior to the partnership transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant c p a and the named partner in freedman co was the president and chairman of the board_of f g corp he also owned percent of a sentinel epe recycler freedman co prepared the partnership returns for eci corp f g corp empire plymouth and foam it also provided tax services to bambara bambara is the 100-percent owner of fmec corp as well as its president treasurer clerk and director he his wife and daughter also owned directly or indirectly percent of the stock of pi d guy b maxfield guy b maxfield maxfield is an attorney specializing in tax matters he does not have an engineering background and he is not an expert in plastics materials or plastics recycling maxfield earned an undergraduate degree in from augustana college and was elected to phi beta kappa he then attended michigan law school where he became a member of the law review and was elected to the order of the coif he graduated summa cum laude in after law school maxfield became employed by the law firm of white case in new york city in he left white case to be an assistant professor in the graduate tax program at the new york university nyu law school he became a full professor to years later maxfield has written articles for law reviews and co-authored a book on federal estate_and_gift_taxation during his tenure at nyu he has been of counsel to various law firms for approximately years he was of counsel to the law firm of gifford woody carter hayes sometime in he became of counsel to the law firm of sann howe among his various functions at the firm maxfield reviewed tax- advantaged investments at sann howe maxfield learned of the plastics recycling transactions in from john y taggart taggart a tax partner at the law firm of windels marx davies ives wmdi taggart and other attorneys at wmdi prepared the offering memoranda tax opinion and other legal documents for empire and plymouth maxfield and taggart were close personal friends they had known each other since when they were colleagues at white case maxfield was the best man at taggart's wedding and named taggart as executor of his will before joining wmdi taggart also had been employed by the u s treasury_department in the office_of_tax_legislative_counsel and then as a full-time member_of_the_faculty of the nyu law school and editor in chief of the tax law review over the years maxfield and taggart exchanged information concerning investment opportunities that they considered interesting taggart owned a 66-percent interest in a second-tier plastics recycling partnership maxfield did not consider taggart to be an expert in engineering or plastics recycling maxfield estimates that in he spent to or more hours investigating the plastics recycling transactions his investigation involved reading the offering memorandum and questioning roberts and taggart scheduling conflicts prevented him from visiting pi until however another attorney at sann howe roger wible wible visited pi in and reported his observations to maxfield maxfield was told by roberts and persons at pi that competitive machines were not as efficient as the sentinel epe recycler and that the owners of the other machines had trouble placing them with end-users maxfield was concerned with various aspects of the plastics recycling transactions such as how roberts as a promoter would profit from the transactions in maxfield's experience oftentimes promoters of tax advantaged investments were highly compensated regardless of the success of the investment maxfield understood from roberts that the source of roberts' profits as a promoter would be the operation of the partnerships maxfield satisfied himself that the general_partner had a real economic incentive to make these things work if he was going to ever sell anymore of--of these things maxfield visited pi in to see what it was like and to hear from some of the technical people there although maxfield's perspective was that of a tax lawyer and not a scientist he thought that he could at least listen and if he had questions on their discussion he could ask them as maxfield explained his understanding the sentinel epe recyclers would serve the following function the function served by these recycling machines was to grind and chemically condense the plastic waste which would then be reformatted into plastic pellets and sold they would simply tell the factory we have a way-- we will dispose of--of your waste products without charging you anything we will provide a machine that you can use without any cost in fact end-users were not provided sentinel epe recyclers without cost they bore the service and installation costs according to maxfield among the criteria required of potential end-users was the physical space in their factory to have the machine installed and the willingness to spend something- -roughly dollar_figure or dollar_figure if necessary for the wiring of the machine maxfield testified that he thought that there were thousands and thousands and thousands of potential end-users for the recycler one of the fundamental questions maxfield had about the plastics recycling transactions was whether the sentinel epe recycler was overpriced notwithstanding his concern maxfield did not consult an independent expert about the machines instead he relied upon the reports of f g corp 's evaluators burstein and ulanoff as confirmation of the machine's purported value maxfield did not know that burstein and ulanoff were investors in the plastics recycling transactions he never spoke to them and did not ask roberts or taggart whether burstein and ulanoff were investors at a meeting held at sann howe to discuss the investment maxfield mentioned that hiring an independent expert or appraiser was an option for confirming the value of the machine as maxfield recalled i mentioned that specifically it was a possibility and they--somebody said well who and i said i frankly don't know and i also don't know what the charge would be i have no idea i don't believe any of the people at sann howe actually hired another expert but i said that's a possibility maxfield also told the members of sann howe that he considered the relationship between the value of the recycled pellets and the price of oil to be a negative aspect of the investment as he acknowledged i had no training to decide which way the price of oil was going to go and therefore--so on maxfield never represented to anyone at sann howe that he was an expert in plastics recycling or engineering in addition maxfield always stressed that he was not an investment analyst maxfield described his role in analyzing and investigating the plastics recycling transactions as follows i really viewed my role as i was a conveyor of information and of my impressions i made it very clear to each of the potential investors it's their business decision not mine emphasis added reflecting upon his own decision to invest in the plastics recycling transactions maxfield stated there were obviously--if i would have asked the right questions i wouldn't have made the investment e petitioners and their introduction to the partnership transactions petitioners in these cases do not have any education training or experience in engineering plastics recycling or plastics materials they did not independently investigate the sentinel epe recyclers or see a sentinel epe recycler or any other type of plastics recycler prior to participating in the recycling ventures petitioners never made a profit in any year from their investments in the partnerships john and marianne sann petitioners john sann and marianne sann resided in larchmont new york when their petitions were filed john sann sann was born and raised in amsterdam in the netherlands after attending the lyceum and the university of lausanne in switzerland he served in the royal air force in england and the dutch air force in holland for several years he then pursued a law degree at the university of amsterdam transferred to columbia law school in new york city and graduated in sann became a member of the new york bar and in he joined the law firm of mitchell capron in he joined the law firm of debevoise plimpton sann left debevoise plimpton in and with edwin howe formed the law firm of sann howe he remained a name partner at sann howe until sann specializes in international law he advises foreign individuals and entities regarding investments in the united_states among his clients for many years have been royal dutch shell in the hague and shell transport and trading in london together these two companies own the worldwide group of shell companies sann has counseled executives of the two companies with respect to investments in the united_states for their corporate pension funds on a personal level sann has invested in the stock market securities mutual funds investment partnerships and real_estate sann approaches each of his personal investments separately and individually depending on the nature of the investment in sann acquired an indirect limited_partnership_interest in empire with a dollar_figure investment in s h empire and an indirect limited_partnership_interest in plymouth with a dollar_figure investment in plymouth partners in he acquired an indirect limited_partnership_interest in foam with a dollar_figure investment in jabrilach recycling as a result of sann's indirect investments in empire and plymouth on their federal_income_tax return sann and his wife marianne claimed operating losses in the respective amounts of dollar_figure and dollar_figure and investment tax and business energy credits totaling dollar_figure the sanns also claimed operating losses from empire and plymouth on their return in the respective amounts of dollar_figure and dollar_figure as a result of his indirect investment in foam on their return the sanns claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure respondent disallowed the sanns' claimed operating losses and credits related to empire plymouth and foam in full except for the operating losses from empire and plymouth claimed on their return in addition with respect to empire respondent determined a distributive_share of income in the amount of dollar_figure for the sanns claimed a total of dollar_figure in investment credits on their return the notice_of_deficiency indicates that dollar_figure of the credits derived from empire and that dollar_figure of the credits derived from plymouth the record in docket no does not indicate the source of the additional dollar_figure in credits claimed by the sanns the total investment_credit claimed by the sanns on their return was dollar_figure sann learned of the plastics recycling transactions and the partnerships from maxfield who at the time was of counsel at sann howe the two had been introduced earlier in the year by a mutual friend and maxfield had been hired to provide general tax expertise to the firm maxfield told sann that he had heard about the plastics recycling transactions from taggart sann had met taggart a year or so earlier and knew of him as a tax lawyer maxfield provided sann with a copy of an offering memorandum and he reviewed it by sann's account he spent to hours over a to 10-day period studying the offering memorandum sann discussed the transactions with other members of sann howe including maxfield at informal and formal meetings he queried taggart by phone about his impression of pi and the machines and sann testified that taggart had responded in a positive way sann did not know that taggart was making an investment in the plastics recycling transactions he understood that wible was impressed with what he had seen on his visit to pi sann also spoke to his contacts in the oil business and he asserts that from them he understood that the consensus was that the price of oil would gradually continue to rise though at a lower rate than in the past however sann did not consider such speculation to be an ironclad assurance of the direction of the price of oil sann did not investigate pi or any of the entities involved in the plastics recycling transactions he recalled that roberts visited sann howe once to speak to all those who were interested in investing and that he answered any questions that anybody might have sann was not overly concerned by the fact that roberts only had to devote as much time as he felt necessary to the operation of the partnerships because as sann understood the arrangement pi was going to find the end-users not the partnerships and thus the real operation the real work would be done in hyannis by pi maxfield informed sann about his visit to pi in sann discussed the price of the recycler with maxfield but he denies that maxfield raised the option of hiring an independent expert or appraiser sann never saw a sentinel epe recycler investigated its value or investigated any other competing recyclers for a price comparison sann allegedly assumed and understood from others that the sentinel epe recycler was a unique machine and that it was priced on a take- it-or-leave-it basis with respect to the uniqueness of the sentinel epe recycler and its purported value sann acknowledges that he relied indeed to a large extent probably too much on the contents of the offering memorandum and the expert opinions contained in the memorandum laurence m addington petitioner laurence m addington addington resided in new york new york when his petitions were filed addington earned an undergraduate degree from the university of minnesota in and a law degree from yale law school in after service in the army addington moved to new york city and was employed in the trust department of the morgan guaranty trust company approximately or years later in he joined the law firm of breed abbott morgan and practiced in their trusts_and_estates department in he joined the law firm of sann howe and he became a partner in that firm the following year addington specializes in estate_planning and administration in addington acquired an indirect limited_partnership_interest in empire with a dollar_figure investment in s h empire and an indirect limited_partnership_interest in plymouth with a dollar_figure investment in plymouth partners in he acquired an indirect limited_partnership_interest in foam with a dollar_figure investment in jabrilach recycling as a result of his indirect investments in empire and plymouth on his federal_income_tax return addington claimed operating losses in the respective amounts of dollar_figure and dollar_figure and investment tax and business energy credits totaling dollar_figure addington also claimed operating losses from empire and plymouth on his return in the respective amounts of dollar_figure and dollar_figure as a result of his indirect investment in foam on his return addington claimed an operating loss in the amount of the notice_of_deficiency in docket no indicates that of the dollar_figure in credits dollar_figure derived from empire dollar_figure in investment tax_credits and dollar_figure in business energy credits and dollar_figure derived from plymouth dollar_figure in investment tax and business energy credits each dollar_figure and an investment tax and business_energy_credit totaling dollar_figure respondent disallowed addington's claimed operating losses and credits related to empire plymouth and foam in full except for the operating losses from empire and plymouth claimed on his return in addition with respect to empire respondent determined that addington had a distributive_share of income in the amount of dollar_figure for addington learned of the plastics recycling transactions and the partnerships from maxfield at a firm meeting at the meeting maxfield briefly described the transactions and made an offering memorandum available for review addington spent approximately hour perusing it he did not check the figures in the cash-flow analysis section of the offering memorandum although he was aware of the tax benefits addington claims that he had no idea how they were derived at trial addington could not recall ever having met roberts he could not recall reading that the tax benefits were generated by the purported value of the machine nor could he recall reading about any potential conflicts of interest after reviewing the offering memorandum addington spoke to maxfield he understood that maxfield's investigation had entailed speaking to roberts and taggart and he also was aware addington claimed an investment_credit totaling dollar_figure on his return of that amount dollar_figure derived from foam the investment_tax_credit and business_energy_credit generated by foam each were in the amount of dollar_figure however his business_energy_credit was subject_to limitation of dollar_figure of maxfield's visit to pi in maxfield explained the transactions to addington in his own words the two also discussed pi the people organizing the partnerships and the value of the machine maxfield explained to addington that an audit would focus on the value of the machine addington understood that wible had visited pi and that he was impressed by the factory and the machines addington also recalled speaking to sann about the proposal although he was initially skeptical addington felt more positive about the investment after speaking with maxfield and sann addington never met roberts or knew anything about him he did not believe that the success of the partnerships depended upon roberts' personal efforts addington did not know how the sentinel epe recycler worked in a technical sense and he never saw one or asked to see one he did not personally investigate the recyclers or the entities involved in the transactions addington knew that maxfield's expertise was in taxation and he had no reason to believe that maxfield had a background in plastics recycling or engineering he recalled that maxfield did not press anyone to invest in the plastics recycling transactions and addington never felt like he was being subjected to a hard sell david m cohn petitioner david m cohn cohn resided in new york new york when his petitions were filed cohn earned an undergraduate degree from brandeis university and then a law degree from the nyu law school in after law school he worked for ½ years as an associate in the law firm of paul weiss rifkind wharton garrison paul weiss he then was employed for year in the office of general counsel at macy's cohn returned to paul weiss for another years and then worked for a year in the asset swap legal division of bankers trust he joined the law firm of sann howe in approximately and became a partner in that firm in cohn has specialized in real_estate law throughout his career at sann howe he advised foreign investors with respect to joint ventures with developers and investments in office buildings and residential property in that role cohn was very involved in whether the deals worked or not in cohn acquired an indirect limited_partnership_interest in empire through a dollar_figure investment in s h empire in he acquired an indirect limited_partnership_interest in foam through a dollar_figure investment in jabrilach recycling as a result of his indirect investment in empire on his federal_income_tax return cohn claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure cohn also claimed an operating loss from empire on his return in the amount of dollar_figure as a the investment tax and business energy credits flowing from empire totaled dollar_figure each however cohn's business_energy_credit for was subject_to a limitation to dollar_figure result of his indirect investment in foam on his return cohn claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure respondent disallowed cohn's claimed operating losses and credits related to his indirect investments in empire and foam in full except for the operating loss from empire claimed on his return in addition with respect to empire respondent determined that cohn had a distributive_share of income in the amount of dollar_figure for cohn learned of the plastics recycling transactions and the partnerships from maxfield he reviewed an offering memorandum for approximately to hours and then questioned maxfield about it cohn considered that the mechanics of the deal would have been maxfield's strong suit and not mine he described his on his return cohn claimed a total investment_credit in the amount of dollar_figure in his petition cohn asserts that his distributive_share of jabrilach recycling's investment_tax_credit through foam was dollar_figure however cohn's schedule_k-1 partner's share of income credits deductions etc attached to jabrilach recycling's form_1065 indicates that cohn's share of basis in the recyclers owned by foam was dollar_figure accordingly the total investment tax and business energy credits available to cohn from his indirect interest in foam was dollar_figure dollar_figure each cohn's return indicates that the additional dollar_figure in credits was comprised of dollar_figure in investment tax_credits from other qualifying property and carried over business energy credits in the amount of dollar_figure it is unclear from his return how much if any of the carried over business energy credits was from empire respondent disallowed cohn's claimed credits in full understanding of how the value of the machines was determined as follows it was explained to me by maxfield how much i understood about it i don't know but i didn't know how it got this valuation how we got to this valuation and it was explained to me that under this provision you could do this and this provision you could do that as to the overall valuation it didn't--i don't think i questioned it because to me the valuation was based upon the projections of profit that if you could get this kind of profit out the n a unique machine which is what i thought we were investing in was worth whatever they could get for it so i didn't analyze the nuts and bolts of each machine cohn understood that the potential economic returns were dependent upon the price of oil he spoke to sann about the price of oil after sann had spoken to his contacts in the oil business cohn spent approximately to hours discussing the investment with maxfield as well as sann addington wible and chuck kellert kellert another partner at sann howe he also attended some of the firm meetings regarding the investment cohn understood that maxfield was satisfied with the offering memorandum and tax opinion but he could not recall maxfield mentioning the option of hiring an independent_appraiser or expert he recalled that wible spoke approvingly of his visit to pi and that the others thought positively about the investment cohn could not recall meeting roberts he understood that he could expect to receive profits from the royalties in accordance with the timetable set out in the offering memorandum cohn questioned maxfield about the status of his investment when no profits were forthcoming cohn recalled that the progress reports he had seen did not look great and scared him a little bit maxfield's responses were not euphoric but good enough for cohn to invest again in even though he had yet to receive any distributions from empire cohn invested in foam in cohn testified that maxfield spoke positively about his visit to pi that year cohn recalled that much further investigation had been undertaken and that explanations were given as to why the projected economic return for empire had not come forth other than perhaps maxfield's visit to pi however cohn did not elaborate upon what further investigation had been done the explanation he received with respect to empire's lack of economic return was that the market was weak at that--for those few months cohn thought that the plastics recycling business was just slow until he read an article in the wall street journal reporting that there was an injunction restraining mr roberts from pushing these things at that point cohn recalled that discussions at sann howe focused on the fact that we had dealt with a promoter who had not--that we had been sold a bill of goods is the best way i can put it cohn recalled that there was a feeling that the investment did not produce as projected and personally you know how could i or how could we be so stupid as to--and then we would go through what--the recollection of what more could we have done but it certainly was mea culpa time opinion we have decided a large number of the plastics recycling group of casesdollar_figure the majority of these cases like the present provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia estate of hogard v commissioner tcmemo_1997_174 henry v commissioner tcmemo_1997_86 skyrms v commissioner tcmemo_1997_69 friedman v commissioner tcmemo_1996_558 becker v commissioner tcmemo_1996_538 jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 estate of busch v commissioner tcmemo_1996_342 spears v commissioner tcmemo_1996_341 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 bennett v commissioner tcmemo_1996_14 atkind v commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue farrell v commissioner tcmemo_1996_295 baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 madison recycling associates v commissioner continued cases raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues although procedural rulings have involved many more favorable results for taxpayersdollar_figure in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax- continued tcmemo_1992_605 concerned other issues in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to accept a beneficial settlement because of exceptional circumstances in farrell v commissioner supra we rejected the taxpayers' claim to a similar belated settlement arrangement since the circumstances were different and the taxpayers previously had rejected settlement and elected to litigate the case see also baratelli v commissioner supra zenkel v commissioner tcmemo_1996_398 motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that their investments in the sentinel epe recyclers in these cases are similar to the investment described in provizer v commissioner supra the underlying transactions in these cases and the sentinel epe recyclers purportedly leased by the partnerships are the same type of transaction and same type of machines considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the stipulations of settled issues filed shortly before trial the records plainly support respondent's determinations regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a statute_of_limitations petitioners contend that the section a period of limitations for assessing their partnership items for the tax_year expired on date several years before respondent issued the respective notices of deficiency for dollar_figure in general section a provides that the period for assessing any income_tax attributable to partnership items or affected items for a partnership taxable_year will not expire until the later of a date which i sec_3 years after the partnership files its information_return for the taxable_year in question or the last day for filing such return for such year without extensions this minimum 3-year period may be extended suspended or otherwise modified as provided elsewhere in section the relevant modifications with respect to petitioners' cases are in subsections b d and f of section section b provides as follows b extension by agreement - in general -the period described in subsection a including an extension period under this subsection may be extended- a with respect to any partner by an agreement entered into by the secretary and such partner and b with respect to all partners by an agreement entered into by the secretary and the parties do not dispute that resolution of this issue i sec_15 governed by the tefra partnership provisions secs the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement before the expiration of such period coordination with sec_6501 --any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items section d provides that the running of the limitations_period is suspended from the date when the notice of final_partnership_administrative_adjustment fpaa is mailed to the partnership's tmp for the period during which an action may be brought for judicial review of the fpaa and if such an action is brought until the decision of the court becomes final and for year thereafter the period during which an action may be brought is generally days sec_6226 and b see sec_7503 section f provides that if partnership items become nonpartnership_items before the expiration of the limitations_period otherwise provided then the limitations_period shall not expire before the date that i sec_1 year after the date on which partnership items become nonpartnership_items foam filed its partnership return for the tax_year on date therefore the limitations_period was initially set to expire on date sec a however on date one of the attorneys-in-fact for foam shaye jacobson jacobson executed a form 872-p consent to extend the time to assess tax attributable to items of a partnership with respect to foam's tax yeardollar_figure petitioners concede that this consent extended the period of limitations for assessment of partnership items for all partners of foam to date prior to date petitioners executed extensions of time for assessment the consents with respect to their tax yearsdollar_figure cohn or on cohn's behalf his authorized representative bernard l dikman dikman c p a executed a series of form sec_872 consent to extend the time to assess tax the first was executed on date and extended the limitations_period until date the second was executed on date and extended the limitations_period until date the third was executed on date and extended the limitations_period until date addington and the sanns executed forms 872-a special consent to extend the time to assess tax on date and date respectively each of the forms 872-a extended the period of limitations until the 90th day after the irs office considering the case received a form 872-t notice of termination of special consent to extend the time to assess tax from the taxpayer the irs mailed a form 872-t to the a member of freedman co jacobson had been named an attorney-in-fact for foam recycling along with freedman in a form_2848 power and declaration of representative executed by roberts on date the records in these cases indicate and the parties do not dispute that petitioners timely executed their respective consents in accordance with sec_6501 taxpayer or the irs mailed a notice_of_deficiency to the taxpayer on date addington and the sanns through their counsel executed forms 872-t for the purpose of terminating the forms 872-a the forms 872-t were received by the irs on date the 90th day after date was date on date a notice of beginning of administrative proceedings nbap with respect to foam's tax_year was issued to foam's tmp and to each of petitioners one day later on date an fpaa with respect to foam's tax_year was issued to foam's tmp and to each of petitioners under section d the issuance of the fpaa operated to suspend the period of limitations until date in addition because the nbap and fpaa were issued within days of each other petitioners had the option to elect to have their partnership items treated as nonpartnership_items sec_6223 on date petitioners through their respective counsel so elected the consequences of petitioners' elections to treat their partnership items as nonpartnership_items were twofold first petitioners no longer could petition for or be treated as parties to any judicial review of the fpaa sec_6226 and d b d e b second under section f the limitations periods with respect to petitioners' former partnership items could not expire less than year later or date respondent issued the notices of deficiency at issue in these cases to petitioners on july and dollar_figure petitioners argue that the consents were not effective to extend respondent's time to make the adjustments at the partnership level to which any deficiency or addition_to_tax could be attributed we disagree section b provides that any agreement under sec_6501 shall apply with respect to the limitations_period described in subsection a only if such agreement expressly provides that such agreement applies to tax attributable to partnership items the forms 872-a executed by the sanns and addington contained the following restrictive language the amount of any deficiency assessment is to be limited to that resulting from any adjustments to a items affected by the carryover or continuing tax effect caused by adjustments to any prior tax_return b the taxpayer's distributive_share of any item_of_income gain loss deduction or credit of or distribution from jabrilach recycling c the tax basis of the taxpayer's interest s in the aforementioned partnership s or organization s treated by the taxpayer s as a partnership and d any gain_or_loss or the character or timing thereof realized upon the sale_or_exchange abandonment or other_disposition of taxpayer's interest in such partnership s or organization s treated by the taxpayer as a partnership including any consequential changes to other items based on such adjustment the notices of deficiency for the tax_year were issued to addington and the sanns on date and to cohn on date of the form sec_872 executed by or on behalf of cohn the first contained no such language however the second contained similar restrictive language and the third incorporated such language by reference in foam recycling associates v commissioner tcmemo_1992_645 this court found that an extension agreement containing restrictive language virtually identical to that in petitioners' consents satisfied the requirements of section b cohn argues that in his case the first form_872 executed on his behalf did not satisfy section b and that the limitations_period under section a expired before he executed the second form_872 on date however as cohn conceded the period of limitations under section a had been validly extended by jacobson until date therefore the limitations_period on assessment for was still open when cohn executed the second form_872 on date section b provides that the period of limitations for assessing partnership items or affected items may be extended before the expiration of such period subparagraphs a and b of section b define by whom and for whom the period of limitations may be extended petitioners concede that pursuant to the authority provided under section b b the form 872-a executed by jacobson extended the time for making adjustments at the partnership level with respect to all partners until date likewise the consents executed by petitioners pursuant to the authority provided under section b a also extended the time for making adjustments at the partnership level but only with respect to petitioners' partnership items or affected items for taxable_year the respective consents executed by petitioners were executed prior to the expiration of the section a period of limitations on assessment for as extended by jacobson for all partners and such consents were sufficient to satisfy section b see foam recycling associates v commissioner supra we hold that the period of limitations for assessment of tax related to petitioners' former partnership items or affected items for under section a had not yet expired when respondent issued the notices of deficiency for docket nos and respondent is sustained on this issue b sec_6653 a --negligence in notices of deficiency for and respondent determined that each of petitioners was liable for the additions to tax for negligence under sec_6653 and petitioners have the burden of proving that respondent's determinations of these additions to tax are erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners argue that they were reasonable in claiming deductions and credits with respect to the partnerships they maintain that they reviewed the offering memoranda expected an economic profit in light of the so-called oil crisis in the united_states in and that they reasonably relied upon maxfield as a qualified adviser on this matter the private offering memoranda petitioners each testified that they reviewed a copy of at least one of the respective offering memorandadollar_figure sann claims that he spent to hours over a to day period studying one addington recalls spending approximately hour perusing one cohn recalls that he spent to hours reviewing one regardless of how much time petitioners may have devoted to the offering memoranda however the records in these cases reveal that they did not give due consideration to all of the information set out therein and that they did not pay sufficient heed to the warnings and caveats contained therein the projected first-year tax benefits in each of the offering memoranda exceeded petitioners' respective investments for each dollar_figure investor the projected first-year tax benefits for the partnerships were as follows it is not clear from the records in these cases whether petitioners reviewed all three offering memoranda or just the offering memorandum for empire or plymouth the offering memoranda and accompanying tax opinions for the partnerships are substantially_similar wmdi prepared the offering memoranda and tax opinions for empire and plymouth the law firm of boylan evans prepared the tax opinion for foam the two name partners of boylan evans william a boylan and john d evans were partners at wmdi during but left to form their own firm in the offering memoranda for empire and plymouth were included in the records for docket nos and the sann and addington cases for because cohn did not invest in plymouth only the empire offering memorandum was included in the record for his case docket no empire plymouth foam it and be credits dollar_figure big_number big_number deductions dollar_figure big_number big_number with respect to their combined indirect investments in empire and plymouth petitioners claimed the following total_tax benefits on their federal_income_tax returnsdollar_figure total combined investment dollar_figure big_number big_number sann addington cohn it and be credits dollar_figure big_number big_number dollar_figure big_number big_number loss with respect to their indirect investments in foam petitioners claimed the following tax benefits on their federal_income_tax returns sann addington cohn investment dollar_figure big_number big_number it and be credits dollar_figure big_number big_number dollar_figure big_number big_number loss the total of investment tax and business energy credits ostensibly generated by the partnerships and available to petitioners was more than ½ times their cash investments therefore after adjustments of withholding estimated_tax or final payment like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the partnership transactions in view of the disproportionately large tax benefits claimed on petitioners' federal_income_tax returns as noted cohn invested in s h empire but not in plymouth partners relative to the dollar amounts invested further investigation of the partnership transactions clearly was required the offering memoranda raised numerous caveats and warnings with respect to the partnerships including the partnerships had no operating history management of the partnerships' business was dependent upon the general_partner who had no experience in marketing recycling_equipment and who was required to devote only such time to the partnerships as he deemed necessary the limited partners had no right to take part in or interfere in any manner with the management or conduct of the business of the partnerships there was no established market for the sentinel recyclers although competitors were purportedly not marketing comparable equipment and the sentinel recyclers purportedly involved carefully guarded trade secrets pi did not intend to apply for a patent for protection against appropriation and use by others the foam offering memorandum also noted that since date pi had become a sublicensee of other sentinel recyclers and had encountered longer start-up periods than anticipated a careful consideration of the materials in the offering memoranda in these cases especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir petitioners' reliance upon the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir is misplaced in osterhout we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained the commissioner's imposition of the negligence additions to tax with respect to one of the partners thereindollar_figure the court_of_appeals for the ninth circuit reversed our imposition of the negligence additions to tax petitioners point out that the taxpayer in that case relied in part upon a tax opinion contained in the offering materials in the cases before us however petitioners' purported reliance on the tax opinion_letters is questionable the tax opinion_letters expressly warned that the investment tax and business energy credits would be reduced or eliminated if the partnerships could not demonstrate that the price paid for the osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the taxpayers recyclers approximated their fair_market_value neither of the tax opinions purports to rely on any independent confirmation of the fair_market_value of the recyclers rather the tax opinions refer to representations by pi and or other entities involved in the transactions for the value of the sentinel epe recycler for example in the tax opinion appended to the offering memoranda for empire and plymouth wmdi states pi has represented that its pricing policies are a trade secret but that its price for the sentinel recyclers to the company which will sell the machines to the company from which the partnership will lease them is no less than it would charge any other purchaser in the tax opinion appended to the foam offering memorandum boylan evans state that pi eci f g corp and the partnership have represented to us that the prices paid_by eci and f g corp were negotiated at arm's length in fact as petitioners stipulated no arm's-length negotiations for the price of the sentinel epe recycler took place between or among pi eci and f g corp the offering memoranda for the partnerships warned prospective investors that the accompanying tax opinion_letters were not in final form and were prepared for the general_partner and that prospective investors must rely upon their own professional advisers with respect to the tax benefits and each of the offering memoranda notes that the opinion letter of counsel will be provided to the general_partner for his individual guidance and that prospective investors are not permitted to rely upon the advice contained therein tax risks relating to an investment in the partnership the tax opinion_letters accompanying the empire and plymouth offering memoranda were addressed solely to the general_partner and began with the following opening disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with their investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added the tax opinion letter accompanying the foam offering memorandum addressed solely to roberts similarly states t his letter is intended for your own individual guidance and for the purpose of assisting prospective purchasers and their tax advisors in making their own analysis and no prospective purchaser is entitled to rely upon this letter accordingly the tax opinion_letters expressly indicate that prospective investors such as petitioners were not to rely upon the tax opinion letter see collins v commissioner supra pincite the limited technical opinions of tax counsel expressed in these letters were not designed as advice upon which taxpayers might rely and the opinions of counsel themselves so state the so-called oil crisis petitioners testified that they reasonably expected to make an economic profit from the partnership transactions because plastic is an oil derivative and the united_states was experiencing a so-called oil crisis when they invested in the partnerships based upon our review of the records we find petitioners' claims unconvincing regardless of the so-called oil crisis moreover persuasive testimony by one of respondent's experts establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery petitioners did not educate themselves in or personally investigate the business aspects of the plastics recycling transactions nor did they attempt to resolve the numerous business-related caveats and warnings in the offering memoranda petitioners purport to have relied on maxfield but maxfield made it clear to all concerned that he was not an investment analyst and that he had no training to decide whether the price of oil was going to increase or decrease maxfield also told the members of sann howe that he considered the relationship between the potential value of the recycled pellets and the price of oil to be a negative aspect of the proposed investment in addition petitioners received progress reports with respect to empire that revealed that as late as date despite the so- called oil crisis only one of its seven recyclers was actually generating revenue nonetheless petitioners subsequently invested in foam through jabrilach recycling and claim that they expected to receive an economic profit because of the so- called oil crisis moreover petitioners did not adequately explain how the so- called oil crisis provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits the offering materials warned that there could be no assurances that prices for new resin pellets would remain at their then-current level one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products furthermore during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 certainly cohn an admitted news nut was aware of such media coverage petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir is misplaced the facts in the krause case are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970s and early 1980s to invest in eor technology id pincite in the present cases however as explained by respondent's expert steven grossman the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so-called oil crisis had or reasonably should have had a substantial bearing on petitioners' decisions to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question in addition the taxpayers in the krause case were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases petitioners were not experienced or educated in plastics recycling and they did not independently investigate the sentinel epe recyclers or hire an expert in plastics to evaluate the partnership transactions although sann spoke to client contacts in the oil business he recognized that their opinions about the future price of oil were nothing more than speculation we consider petitioners' arguments with respect to the krause case inapplicable petitioners' purported reliance on an adviser petitioners claim that they reasonably relied upon the advice of a qualified adviser maxfield the concept of negligence and the argument of reliance on an expert are highly fact intensive petitioners in these cases are very well educated and sophisticated attorneys sann specializes in international law and has advised foreign individuals and entities with respect to investments in the united_states addington specializes in estate_planning and administration and cohn specializes in real_estate law and has advised foreign investors with respect to joint ventures and real_estate investments in the united_states these sophisticated attorneys ultimately relied upon another attorney to investigate the tax law and the underlying business circumstances of a proposed investment the success of which depended upon a purportedly technologically unique machine the attorney allegedly relied upon by petitioners had no expertise in plastics materials or plastics recycling and stressed to petitioners that he was not an investment analyst in the end he relied upon the offering materials and persons connected to the transactions for the value of the machine and fully disclosed the limitations of his investigation to petitioners a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however a taxpayer bears the responsibility for any negligent errors of his or her professional adviser see 28_tc_1100 affd per curiam 262_f2d_150 9th cir buck v commissioner tcmemo_1997_191 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra buck v commissioner supra sacks v commissioner tcmemo_1994_217 kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also eg friedman v commissioner tcmemo_1996_558 gollin v commissioner tcmemo_1996_454 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 buck v commissioner supra lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited supra note b maxfield maxfield had no education special qualifications or professional skills or experience in plastics engineering plastics recycling or plastics materials he did not consider himself to be an investment analyst or an expert in tax_shelters maxfield never represented to the members of sann howe that he was an expert in plastics recycling or engineering and he always stressed that he was not an investment analyst even during the course of his testimony in recounting his observations at pi and his understanding of how the machines worked maxfield was careful to preface his recollections by cautioning remember i'm not a scientist and recognizing i'm not an engineer maxfield testified that he spent approximately to or more hours investigating the plastics recycling transactions his investigation consisted of reading the offering materials and speaking with roberts and taggart in and visiting pi's plant in hyannis in he did not consider taggart to be an expert in plastics recycling or plastics engineering two of maxfield's principal concerns with respect to the partnership transactions were what was in it for the promoter roberts and whether the partnerships were paying a fair price for the machines to learn what was in it for the promoter maxfield spoke to the promoter roberts maxfield was concerned about roberts' compensation and commitment to the partnerships because in other tax_shelters he had seen the promoter sometimes made a substantial profit regardless of the success of the partnership roberts explained to maxfield that the source of his profits as the promoter would be from the operation of the partnerships maxfield concluded from his investigation of this issue that the general_partner had a real economic incentive to make these things work if he was going to ever sell any more of--of these things in contrast sann understood that the real operation the real work would be done in hyannis by pi not roberts addington also understood that the success of the partnerships did not depend upon roberts' personal efforts maxfield knew that roberts did not have the capacity to seek out end-users for the recyclers the offering memoranda warned that the general_partner had no prior experience in marketing recycling or similar equipment and that the partnership_agreement does not prohibit the general_partner from engaging in any activity whatsoever including those which may be competitive with the business of the partnership and such agreement requires the general_partner to devote only such time to the business of the partnership as he in his absolute discretion deems necessary the offering memoranda also noted that roberts would not be liable to the partnerships or the limited partners for errors in judgment or other acts or omissions not amounting to fraud or gross negligence roberts' economic incentive in the success of the partnerships if any derived from a 1-percent interest in all items of income gain deduction loss and credit from the partnerships for his respective dollar_figure contributions however regardless of how the partnerships fared roberts was due to receive a minimum of dollar_figure and up to a maximum of dollar_figure from the three offerings to learn about the sentinel recyclers including how they functioned their potential market and their fair_market_value maxfield reviewed the offering memoranda and the reports by ulanoff and burstein spoke to roberts and visited pi in one of maxfield's concerns was whether it was a hard sell to get these machines placed he was told that it would not be difficult to place the machines because the recyclers imposed little or no cost on end-users and because end-users would be relieved of the financial burden of removing their plastic waste maxfield understood that among the criteria required of end-users was the willingness to spend something--roughly dollar_figure or dollar_figure if necessary for the wiring of the machine maxfield allegedly was told by roberts and wible in and persons at pi in that the sentinel epe recycler was unique and had a tremendous head-start over its competitors he claims that he understood that competing recyclers were not as efficient as the sentinel epe recyclers and were not easily placed with end-users however despite the purported technological edge pi supposedly enjoyed over its competitors the offering memoranda warned that pi does not intend to apply for a patent for protection against appropriation and use of its trade secrets by others in addition the sentinel recyclers were not unique by several machines capable of densifying low density materials such as polyethylene and polystyrene were already on the market including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator in contrast to the sentinel epe recycler which was priced at dollar_figure these machines ranged in price from dollar_figure to dollar_figure see provizer v commissioner tcmemo_1992_177 maxfield testified that he relied on the offering memoranda and in particular the reports by ulanoff and burstein appended thereto for the value of the recyclers however he never spoke to ulanoff or burstein and never learned that they were investors in the plastics recycling transactions he did not ask roberts or taggart whether ulanoff and burstein were investors in the transaction although he knew that other plastics recycling machines existed maxfield did not run any price comparisons or independently investigate the capabilities of such competing machines in the end maxfield did not confirm the representations in the offering memoranda upon which the purported valuation of the recyclers was based however he did caution the members of sann howe on this point maxfield testified o ne of the fundamental questions i had was is the machine--are we paying a fair price are we overpaying for this machine obviously we could read the offering circular i was convinced if the facts were as represented we weren't overpaying on the other hand were the--was the offering circular lying i didn't have any judgment as to that and i said the only way to know i suppose would be to hire another expert emphasis added despite his express reservations maxfield and petitioners did not hire an independent_appraiser or expert or otherwise independently verify the facts as represented in the offering memoranda reflecting on his own decision to invest maxfield testified i f i would have asked the right questions i wouldn't have made the investment we find that petitioners' purported reliance on maxfield was not reasonable not in good_faith nor based upon full disclosure maxfield's expertise was in taxation not plastics materials or plastics recycling he never represented to anyone at sann howe that he knew anything about plastics recycling or plastics materials and petitioners never had reason to believe otherwise in addition maxfield never purported to be an expert in tax_shelters and stressed that he was not an investment analyst maxfield viewed his role in the matter as nothing more than a conveyor of information and of his impressions and he made it very clear to each of the potential investors that it was their business decision to make not his the purported value of the sentinel epe recycler generated the deductions and credits in these cases that circumstance was reflected in the offering memoranda and maxfield also explained the tax benefits to petitioners accordingly petitioners learned or should have learned of the nature of the tax benefits from the offering materials or maxfield or bothdollar_figure however neither maxfield petitioners nor anyone else at sann howe it is not plausible that such experienced and sophisticated attorneys as petitioners remained ignorant of the nature of the tax benefits if such was the case their ignorance could only be explained by their failure to read the offering memoranda and their failure to listen to maxfield when he explained the tax benefits to them independently confirmed the value of the sentinel epe recycler maxfield relied on the offering memoranda and in particular the reports of ulanoff and burstein for the value of the machines he related this to petitioners and cautioned them that the only way to know if the representations made in the offering memoranda were true would be to hire an independent_appraiser or expert in the end petitioners and maxfield relied on insiders and or financially interested persons for the value of the sentinel epe recyclers and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion as petitioners knew or certainly should have learned maxfield had no education special qualifications or professional skills or experience in plastics engineering plastics recycling or plastics materials a taxpayer may rely upon his adviser's expertise but it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite- goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner tcmemo_1994_217 rogers v commissioner tcmemo_1990_619 miscellaneous the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and up to the end of was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler's having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so counsel for petitioners obtained copies of these reports and urge that they support the reasonableness of the values reported on petitioners' returns not surprisingly petitioners' counsel did not call carmagnola to testify in these cases but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the court_of_appeals for the sixth circuit in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners are not relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola petitioners submitted into the records of their cases a group of reports or updates as evidence that they monitored their investments in the partnerships a computer printout dated date indicated that each of empire's seven recyclers had been shipped to various end-users subsequent computer printouts dated august and date indicated that only four machines were running and contrary to the earlier printout one machine had not been shipped in a letter to roberts dated date bambara explained that market prices for polyethylene resin have remained relatively low and operations of the machines have not been profitable roberts forwarded this letter to the limited partners approximately ½ months later on date also a review of the accounting procedures relating to the recycling operations conducted by a certified public accounting firm is among the documents submitted into the records in these cases by petitioners these documents do not convince us that petitioners closely monitored their investments in the partnerships roberts forwarded the date computer printout to petitioners on date several weeks before foam closed it indicated that no recycled material had been collected from three of the four machines in operation two other machines which had been shipped to their respective end-users at least months earlier had not yet been hooked up although an end-user apparently had been awaiting empire's last recycler for at least months as indicated by the may and august printouts the recycler had not yet been shipped the information in the august update and the other progress reports submitted by petitioners raised serious questions with respect to the demand for the sentinel epe recyclers the demand for recycled plastic pellets and the responsiveness of pi nonetheless petitioners all invested in foam through jabrilach recycling in without further investigation petitioners have failed to establish that they monitored their investments closely they cannot reasonably be relieved of the negligence additions to tax on the ground of alleged attentiveness to their investments as they have not established such attentiveness either before or after they made the investments petitioners cite a number of cases in support of their positions but primarily rely on 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 62_f3d_1266 10th cir affg tcmemo_1993_607 mollen v united_states aftr 2d ustc par big_number d ariz daoust v commissioner tcmemo_1994_203 and davis v commissioner tcmemo_1989_607 this court rejected the negligence additions to tax in the davis and daoust cases for reasons inapposite to the facts of petitioners' cases the taxpayers in the davis case reasonably relied upon a trusted and long-term adviser who was independent of the investment venture and the offering materials reviewed by the taxpayers did not reflect that the principals in the venture lacked experience in the pertinent line_of_business in contrast petitioners purport to have relied on maxfield a recently hired colleague contemplating a similar investment maxfield acted as a conveyor of information and of his impressions not as an adviser with expertise in plastics recycling and he made it clear to petitioners and others at sann howe that it was each individual's own business decision to make not his in addition the offering memoranda warned that the partnerships had no prior operating history and that the general_partner had no prior experience in marketing recycling or similar equipment the daoust case involved a cattle breeding venture that this court had previously held lacked economic_substance and a business_purpose see rasmussen v commissioner tcmemo_1992_212 where we also held the taxpayers negligent because inter alia they relied solely on representations made in the offering memorandum and persons having a financial connection with the investment in the daoust case we declined to sustain the negligence additions to tax because the taxpayer husband whose family had some history in farming reasonably relied upon the advice of two qualified independent investment advisers and an independent certified_public_accountant who also was the taxpayer husband's brother in the cases before us petitioners relied on maxfield who disclosed that he relied on the offering materials and persons connected to the investments for the value of the machines and economic viability of the partnership transactions we find that the facts of petitioners' cases more closely resemble the facts in the rasmussen case than the daoust case petitioners' reliance on the davis and daoust cases is misplaced in mollen the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id pincite7 ustc par big_number at big_number see zfass v commissioner tcmemo_1996_167 in contrast petitioners in these cases did not have any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable although sann spoke to client contacts in the oil business about the price of oil he understood that they could only speculate about the direction of the price of oil moreover petitioners' purported adviser maxfield advised the members of sann howe that the relationship between the price of the recycled pellets and the price of oil was a negative aspect of the investment petitioners and maxfield relied upon the offering materials and persons with an interest in the plastics recycling transactions accordingly we consider petitioners' arguments with respect to the mollen case inapplicable under the circumstances of these cases petitioners' arguments are not supported by anderson v commissioner supra where the taxpayers were found liable for the negligence additions to tax in anderson the taxpayers claimed tax benefits based upon their acquisition of property listed at dollar_figure for which they actually paid dollar_figure in a cash downpayment percent of the purchase_price plus a 5-year financing_arrangement had the acquisition been nothing more than a dollar_figure passive investment in an ongoing business noted the court_of_appeals it would have been reasonable for the taxpayers to rely on the advice of a good friend who had thoroughly investigated the investmentdollar_figure however because the transaction was structured and represented as a purchase in the amount of dollar_figure the court_of_appeals held that something more was required in the cases before us petitioners claimed tax benefits based on the assumption that they owned and leased through the partnerships an interest in dollar_figure worth of recycling machines in and based on total investments ranging from dollar_figure to dollar_figure in alone petitioners each claimed qualified_investments in new investment_credit_property with bases ranging from dollar_figure to dollar_figure these inflated bases generated claims to first-year tax_credits in ranging from dollar_figure to dollar_figure and claims to deductible losses ranging from the adviser had his accountant and attorney review and check out the structure of the investment he spoke with the investment principal he looked into the principal's background and checked out his references banks other business connections and the better business bureau and he spoke with competitors to make sure the venture was viable eighteen recyclers owned by foam each by empire and plymouth each valued at dollar_figure totals dollar_figure the basis figures were derived from petitioners' form sec_26 schedule b computation of business_energy_investment_credit dollar_figure to dollar_figure clearly these were substantial transactions requiring careful investigation under the anderson case unlike the adviser in anderson neither maxfield nor petitioners thoroughly investigated or educated themselves in the industry of the proposed investment in view of the substantial basis claimed for the interest of each petitioner in the machinery in each case a substantial amount greater than the cash invested from which the investment credits stemmed plainly something more was required accordingly we consider petitioners' reliance on the anderson case inappropriate petitioners' reliance on the durrett and chamberlain cases is also misplaced in those cases the court_of_appeals for the fifth circuit reversed this court's imposition of the negligence additions to tax in two nonplastics recycling cases the taxpayers in the durrett and chamberlain cases were among thousands who invested in the first western tax_shelter program involving alleged straddle transactions of forward contracts in the durrett and chamberlain cases the court_of_appeals for the fifth circuit concluded that the taxpayers reasonably relied upon professional advice concerning tax matters in other first western cases however the courts of appeals have affirmed decisions of this court imposing negligence additions to tax see foulds v commissioner tcmemo_1994_489 the well- educated taxpayer failed to establish the substance of advice and the purported adviser lacked tax expertise affd without published opinion 94_f3d_651 9th cir chakales v commissioner tcmemo_1994_408 reliance on long-term adviser who was a tax attorney and accountant and who in turn relied on a promoter of the venture held unreasonable affd 79_f3d_726 8th cir kozlowski v commissioner tcmemo_1993_430 reliance on adviser held unreasonable absent a showing that the adviser understood the transaction and was qualified to give an opinion whether it was bona_fide affd without published opinion 70_f3d_1279 9th cir freytag v commissioner t c pincite reliance on tax_advice given by attorneys and c p a 's held unreasonable absent a showing that the taxpayers consulted any experts regarding the bona fides of the transactions the records in the cases before us fail to establish that maxfield possessed sufficient knowledge of the plastics or recycling industries to render a competent opiniondollar_figure this fact has been deemed relevant by the court_of_appeals for the second circuit the court to which appeal in these cases lies see david v commissioner f 3d pincite taxpayers' reliance on expert advice not reasonable where expert lacks knowledge of as explained in more detail above maxfield relied upon the representations in the offering memoranda and the reports of ulanoff and burstein for the value of the sentinel epe recycler which generated the tax benefits in these cases he did not independently confirm such representations and recognizing this told the members of sann howe that the only way to confirm the fair_market_value of a sentinel recycler would be to hire an independent expert or appraiser business in which taxpayers invested goldman v commissioner f 3d pincite same accordingly petitioners will not be relieved of the negligence additions to tax based upon the decisions in the durrett and chamberlain cases by the court_of_appeals for the fifth circuitdollar_figure conclusion as to negligence under the circumstances of these consolidated cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their federal_income_tax returns it was not reasonable for petitioners to rely on the offering memoranda insiders to the transactions or maxfield maxfield acted as a conveyor of information and of his impressions not an investment analyst and he stressed that the decision to invest rested with each individual and not with him he explained the tax benefits to petitioners although these benefits also were clearly explained in the offering memoranda maxfield disclosed that he was relying on the offering materials for the value of the sentinel epe recycler and that he did not know whether the representations therein were true he mentioned that the only way to confirm the purported value of the recyclers was to hire other cases cited by petitioners are inapplicable and distinguishable for the following general nonexclusive reasons they involve far less sophisticated if not unsophisticated taxpayers the reasonableness of the respective taxpayers' reliance on expert advice was established in those cases on grounds that do not exist here and the advice given was within the adviser's area of expertise an independent_appraiser or expert but his suggestion went unheeded sann acknowledged that he relied to a large extent probably too much on the contents of the offering memorandum and the expert opinions appended thereto addington did little more than discuss the investment with maxfield cohn reviewed the offering materials and spoke with others at sann howe petitioners and maxfield did not in good_faith investigate the fair_market_value of a sentinel epe recycler or the underlying viability financial structure and economics of the partnership transactions their reliance on the offering materials and interested persons was not reasonable in cohn's words how could we be so stupid it certainly was mea culpa time we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under sec_6653 and for the taxable years at issue respondent is sustained on this issue c section 6659--valuation overstatement in all six notices of deficiency respondent determined that petitioners were liable for the sec_6659 addition_to_tax on the portions of their respective underpayments attributable to valuation_overstatement petitioners have the burden of proving that respondent's determinations of the sec_6659 additions to tax in their cases are erroneous rule a luman v commissioner t c pincite a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including investment tax_credits and business energy credits based on purported values of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in and up to the end of was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the tax benefits claimed with respect to the partnerships petitioners contend that sec_6659 does not apply in their cases for the following three reasons disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement petitioners' concessions of the claimed tax benefits preclude imposition of the sec_6659 additions to tax and respondent erroneously failed to waive the sec_6659 additions to tax we reject each of these arguments for reasons set forth below the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner t c pincite 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements krause v commissioner t c pincite citing todd v commissioner supra however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir the sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioners argue that the disallowance of the claimed tax benefits was not attributable to a valuation_overstatement according to petitioners the tax benefits were disallowed because the partnership transactions lacked economic_substance not because of any valuation overstatements it follows petitioners reason that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to their deficiencies petitioners cite the following cases to support this argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra and todd v commissioner supra petitioners' argument rests on the mistaken premise that our holding herein that the partnership transactions lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the partnership transactions lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and our finding that the partnership transactions lacked economic_substance petitioners argue that in provizer v commissioner tcmemo_1992_177 we found that the clearwater transaction lacked economic_substance for reasons independent of the valuation reported in that case according to petitioners the purported value of the recyclers in the clearwater transaction was predicated upon a projected stream of royalty income and this court merely rejected the taxpayer's valuation method petitioners misread and distort our provizer opinion in the provizer case overvaluation of the sentinel epe recyclers irrespective of the technique employed by the taxpayers in their efforts to justify the overvaluation was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance likewise overvaluation of the sentinel epe recyclers in these cases is the ground for our holding herein that the partnership transactions lacked economic_substance moreover a virtually identical argument was recently rejected in gilman v commissioner supra by the court_of_appeals for the second circuit the court to which appeal in these cases would lie see 54_tc_742 affd 445_f2d_985 10th cir in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing todd v commissioner supra and heasley v commissioner supra argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' gilman v commissioner supra pincite quoting 876_f2d_616 8th cir affg t c memo see also rybak v commissioner t c pincite 87_tc_970 donahue v commissioner tcmemo_1991_ affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir petitioners' reliance on gainer v commissioner supra 89_tc_912 and mccrary v commissioner t c pincite is misplaced in those cases in contrast to the consolidated cases herein it was found that a valuation_overstatement did not contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the grounds on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite petitioners' cases present just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioners' claimed tax benefits and our holding that the partnership transactions lacked economic substancedollar_figure concession of the deficiency petitioners argue that their concessions of the deficiencies preclude imposition of the sec_6659 additions to tax petitioners contend that their concessions render any inquiry into the grounds for such deficiencies moot absent such inquiry petitioners argue that it cannot be known if their underpayments were attributable to a valuation_overstatement or other discrepancy without a finding that a valuation to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement affg tcmemo_1989_684 overstatement contributed to an underpayment according to petitioners sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon 902_f2d_380 5th cir and mccrary v commissioner supra petitioners' open-ended concessions do not obviate our finding that the partnership transactions lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite n the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by the partnerships petitioners claimed deductions and credits that resulted in underpayments of tax and we held that the partnership transactions lacked economic_substance regardless of petitioners' concessions in these cases the underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in the present cases no argument was made and no evidence was presented to the court to prove that disallowance and concession of the claimed investment tax_credits and other tax benefits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the partnership transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transactions here were shams and lacked economic_substance petitioners reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 addition_to_tax was held inapplicable however the taxpayers' concession of the claimed tax benefits in and of itself did not preclude imposition of the sec_6659 addition_to_tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the records in petitioners' cases plainly show that petitioners' underpayments were attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner supra is inappropriatedollar_figure we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in provizer that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the partnership transactions were similar to the clearwater transaction described in the provizer case and that the fair petitioners' citation of heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the second circuit and this court have not followed the heasley opinion with respect to the application of sec_6659 market_value of a sentinel epe recycler in and up to the end of was not in excess of dollar_figure given those concessions and the fact that the records here plainly show that the overvaluations of the recyclers was the only reason for the disallowance of the claimed tax benefits we conclude that the deficiencies were attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners argue that respondent erroneously failed to waive the sec_6659 additions to tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where respondent's refusal to exercise such discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that petitioners did not request respondent to waive the sec_6659 additions to tax until well after the trials of these cases petitioners each made their requests approximately months after the trials of their cases we are reluctant to find that respondent abused discretion in these cases when respondent was not timely requested to exercise it and there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request waivers but instead we have considered the issue on its merits petitioners urge that they relied on the offering materials and maxfield in deciding on the valuation claimed on their tax returns petitioners contend that such reliance was reasonable and therefore that respondent should have waived the sec_6659 additions to tax however as we explained above in finding petitioners liable for the negligence additions to tax petitioners' purported reliance on the offering materials and on maxfield with respect to matters outside his area of expertise was not reasonable to varying degrees each of petitioners reviewed at least one of the offering memoranda for the partnerships each of which contained numerous warnings and caveats including the likelihood that the value placed on the recyclers would be challenged by the irs as being in excess of fair_market_value petitioners could not have failed to learn from either the offering materials or maxfield that the purported value of the sentinel epe recycler generated the tax benefits in these cases maxfield testified that he explained the tax benefits to petitioners and warned them that he was relying upon the offering materials and in particular the reports of ulanoff and burstein appended thereto for the value of the recyclers because he was not an engineer and had no expertise in plastics materials or plastics recycling maxfield cautioned that he did not know if the representations in the offering materials were true and that the only way to know with any certainty would be to hire an independent expert or appraiser however petitioners and maxfield did not hire a plastics engineering or technical expert with respect to the plastics recycling transactions in the end petitioners and maxfield relied exclusively on the offering materials and insiders to the transactions for the value and purported uniqueness of the machines in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of these cases in mauerman the court_of_appeals for the tenth circuit held that the commissioner had abused discretion by failing to waive a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in petitioners' cases however particularly with respect to valuation petitioners relied upon advice that was outside the scope of expertise and experience of their purported adviser maxfield had no education special qualifications or professional skills or experience in plastics engineering plastics recycling or plastics materials nor did he consider himself to be an investment analyst or even an expert in tax_shelters consequently petitioners' reliance on the mauerman case is rejected we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in the partnerships in these cases respondent could find that petitioners' respective reliance on the offering materials and maxfield was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 additions to tax in these cases is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue d petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law long after the trials of these cases petitioners each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule petitioners also lodged with the court motions for decision ordering relief from the additions to tax for negligence and from the increased rate of interest with attachments and memoranda in support of the motions respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda petitioners argue that they should be afforded the same settlement that was reached between other taxpayers and the irs in docket nos and each of which was styled miller v commissioner see farrell v commissioner tcmemo_1996_295 denying a motion similar to petitioners' motions see also friedman v commissioner tcmemo_1996_558 jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 counsel for petitioners seek to raise a new issue long after the trials in these cases resolution of such issue might well require new trials such further trials would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also haft trust v commissioner 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after trial and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in these cases petitioners' motions for leave are not well founded farrell v commissioner supra even if petitioners' motions for leave were granted the arguments set forth in each of petitioners' motions for decision and attached memoranda lodged with this court are invalid and the motions would be denied therefore and for reasons set forth in more detail below petitioners' motions for leave shall be denied some of our discussion of background and circumstances underlying petitioners' motions is drawn from documents submitted by the parties and findings of this court in two earlier decisions see estate of satin v commissioner tcmemo_1994_ fisher v commissioner tcmemo_1994_434 these matters are not disputed by the parties we discuss the background matters for the sake of completeness as we have noted granting petitioners' motions for leave would require further proceedings the estate of satin and fisher cases involved stipulation of settlement agreements piggyback agreements made available to taxpayers in the plastics recycling project whereby taxpayers could agree to be bound by the results of three test cases provizer v commissioner tcmemo_1992_177 and the two miller cases we held in estate of satin and fisher that the terms of the piggyback_agreement bound the parties to the results in all three lead cases not just the provizer case petitioners assert that the piggyback_agreement was extended to them but they do not claim to have accepted the offer timely so they effectively rejected itdollar_figure on or about february of a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent in all docketed plastics recycling cases and subsequently in all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the in each of their motions for decision petitioners state after the lead counsel for taxpayers and respondent had agreed upon the designation of the lead cases respondent's counsel prepared piggyback agreements and offered them to counsel for the taxpayers in this case and to other taxpayers emphasis added substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest under sec_6621 and execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all yearsdollar_figure petitioners assert that the plastics recycling project settlement offer was extended to them but they do not claim to have accepted the offer timely so they effectively rejected itdollar_figure except as discussed in infra note the records do not include a settlement offer to petitioners however petitioners in each case have attached to their motion for decision a copy of a settlement offer to another taxpayer with respect to a plastics recycling case and respondent has not disputed the accuracy of the statement of the plastics recycling settlement offer in each of their motions for decision petitioners state respondent formulated a standard settlement position which was extended to all taxpayers having docketed or non-docketed cases in the plastics recycling group including petitioner emphasis added in docket nos sann and addington respondent attached to the respective objections to petitioners' motion for leave a copy of a letter extending the settlement offer to sann and addington the letters dated date were addressed to counsel for sann and addington at the time stephen d gardner addington and the sanns have not disputed the accuracy of the copies of the settlement offers in docket nos and respondent also attached to those same objections a copy of the respective reply letters dated date the reply letters reject the offers of settlement but indicate a willingness to be bound by a final_decision in the provizer case but only if the proposed form of stipulation is modified so as not to bind them to a settlement inter alia addington and the sanns have not disputed the accuracy of the copies of the reply letters in date the miller cases were disposed of by settlement agreement between the taxpayers and respondentdollar_figure this court entered decisions based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under sec_6659 for valuation_overstatement but not for the additions to tax under the provisions of sec_6661 and sec_6653 the increased interest under sec_6621 premised solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner supra fisher v commissioner supra petitioners argue that they are similarly situated to miller the taxpayer in the miller cases and that pursuant to the principle of equality they are therefore entitled to the same settlement agreement executed by respondent and miller in those cases in effect petitioners seek to resurrect the piggyback_agreement offer and or the settlement offer they previously failed to accept although it is not otherwise a part of the records in these cases respondent attached copies of the miller closing_agreement and disclosure waiver to the objections to petitioners' motions for leave and petitioners do not dispute the accuracy of the document petitioners contend that under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 frankfurter j concurring see 748_f2d_1465 11th cir 476_f2d_406 4th cir according to petitioners the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling transactions their actions with respect to such investments provide a rational basis for treating them differently miller foreclosed any potential liability for increased interest in his cases by making payments prior to date no interest accrued after that date in contrast petitioners made no such payment and they conceded that the increased rate of interest under sec_6621 applies in their cases liability for the increased rate of interest is the principal difference between the settlement in the miller cases which petitioners declined when they failed to accept the piggyback_agreement offer and the settlement offer that petitioners also failed to accept petitioners argue that sec_6621 must have been an issue in the miller cases since each of the decisions in miller recites that there is no increased interest due from the petitioner s for the taxable years at issue under the provisions of sec_6621 according to petitioners if the millers were not otherwise subject_to the penalty interest provisions because of the particular timing of their tax_payments there would have been no need for the court to include such a recital in its decisions this argument by petitioners is entirely conjectural and is not supported by the documentation on which counsel relies in fact the recital that no increased interest under sec_6621 was due in the miller cases was an express term of the settlement documents in those cases and apparently included in the decisions for completeness and accuracy there is nothing on the record in the present cases or in the court's opinions in estate of satin v commissioner tcmemo_1994_435 or fisher v commissioner tcmemo_1994_ or in any of the material submitted to us in these cases that would indicate that the millers were otherwise subject_to the penalty interest provisions petitioners' argument is based on a false premise we find that petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not miller foreclosed the applicability of the sec_6621 increased rate of interest in his cases while petitioners concede it applies in their cases petitioners failed to accept a piggyback settlement offer that would have entitled them to the settlement reached in the miller cases and also rejected a settlement offer made to them prior to trial of a test case in contrast miller negotiated for himself and accepted an offer that was essentially the same as the plastics recycling project settlement offer rejected by petitioners prior to trial accordingly petitioners' motions are not supported by the principle of equality on which they rely cf baratelli v commissioner tcmemo_1994_484 to reflect the foregoing appropriate orders will be issued denying petitioners' motions and decisions will be entered for respondent in docket nos and under rule in docket nos and
